Citation Nr: 9916299	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-44 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and a skin disorder.  

This matter was previously before the Board in November 1996, 
at which time the case was remanded to the RO for additional 
development.  The additional development having been 
completed, and the RO's decision remaining adverse to the 
veteran, the matter has been returned to the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral hearing loss is not shown by 
competent medical evidence to have a nexus or link to 
service.

3.  The veteran's skin disorder is not shown by competent 
medical evidence to have a nexus or link to service.


CONCLUSION OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  However, before 
considering the merits of the veteran's claim, the Board must 
first determine whether the veteran has submitted a well-
grounded claim as required by 38 U.S.C.A. § 5107(a).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b). See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Bilateral Hearing Loss

The veteran contends that he presently suffers from hearing 
impairment sustained during service.  However, the veteran's 
service medical records (SMRs) are devoid of any indication 
that the veteran complained of, was treated for, or diagnosed 
with, any hearing loss.  The veteran's audiometric readings 
at separation from service were normal, in accordance with 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which states, 
on the basis of cited medical authority, that the threshold 
for normal hearing is 0 to 20 decibels.  

The post-service medical records start with a July 1993 VA 
treatment record, which note that the veteran complained of 
hearing loss. 

An April 1996 audiological examination conducted at the 
Federal Correctional Institution in Ashland, Kentucky 
revealed that the veteran was seen for complaints of hearing 
impairment.  The examiner noted that the veteran reported a 
history of noise exposure most of his life.  The assessment 
was sensorineural hearing loss with reduced word 
discrimination ability, bilaterally.  

A July 1997 VA audiological examination report noted that the 
veteran refused audiological testing.  The examiner noted the 
veteran's complaints of increased hearing loss over the past 
20 years, and that he was fitted with a hearing aid 
subsequent to the April 1996 prison audiological examination 
finding of sensorineural hearing loss.  The examiner stated 
that moderate bilateral hearing loss appeared to present on 
gross examination after removal of the hearing aid.  There 
was no evidence of any ear infection or secondary ear disease 
that affected his balance or involved his upper respiratory 
system.  The diagnosis was hearing loss, based largely on the 
April 1996 prison audiological examination report diagnosing 
the veteran with sensorineural hearing loss.  

A July 1998 VA audiological examination report summarized the 
audiological test results to be inconclusive due to poor 
inter-test reliability.  Specifically, the measurements of 
the puretone thresholds were not consistent with the speech 
reception thresholds.  An otoscopic examination revealed no 
apparent occlusion, infection, nor ear canal collapse.  

A September 1998 VA audiological opinion stated that the 
evidence of record was insufficient to link the veteran's 
current bilateral hearing loss to service.

In order to determine whether the veteran has incurred 
service-connected hearing loss, the Board must first analyze 
whether the veteran is shown to be hearing impaired by VA 
standards, pursuant to 38 C.F.R. § 3.385 (1998), which states 
that 

impaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

On the basis of the April 1996 prison audiological 
examination report, the veteran appears to have hearing 
impairment as defined by VA regulations.  

Despite the evidence of a current hearing loss disability, 
however, there is no competent medical evidence of record 
showing that this hearing loss is related to service, either 
directly or by continuity of symptomatology under Savage.  
First, the SMRs show no evidence of hearing loss during 
service.  Second, the record shows that the veteran did not 
complain of any hearing loss until September 1993, nearly 30 
years after separation form service.  Third, the file 
reflects that the veteran worked in noisy construction jobs 
prior to his retirement in 1988, including employment as a 
jackhammer operator.  Indeed, the April 1996 prison 
audiological examination record reported that the veteran 
admitted to a lifetime of noise exposure.  Fourth, although 
the medical evidence demonstrates that the veteran currently 
is disabled due to hearing loss, none of the medical evidence 
of record shows that the veteran's hearing loss is in any way 
related to service.  

The only evidence of record to support the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is his own written contentions.  However, as a matter of law, 
these statements do not satisfy the medical nexus requirement 
and cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is medical 
evidence showing that his currently diagnosed hearing loss is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


II.  Skin Disorder

The veteran also contends that he presently suffers from a 
skin disorder incurred as a result of service.  However, the 
veteran's service medical records are devoid of any 
indication that the veteran complained of, was treated for, 
or diagnosed with, any skin disorder.  Post service VA 
medical records dated beginning in 1989 disclose that the 
veteran has been seen for treatment of skin disorders that 
included discoid lupus and psoriasis.

The medical evidence of record clearly demonstrates that the 
veteran currently suffers from a skin disorder, diagnosed as 
being either discoid lupus or psoriasis.  However, there is 
no competent medical evidence of record showing that any skin 
disorder is related to service, either directly or by 
continuity of symptomatology under Savage.  The service 
medical records show no evidence of a skin disorder during 
service.  Indeed, the veteran's report of examination upon 
separation from service clinically evaluated the veteran's 
skin as normal.  Furthermore, the record shows that when the 
veteran first complained of a skin disorder in June 1990, the 
earliest he could place the rise of his rashes was 1976, more 
than a decade after he was discharged from service.  Finally, 
although the medical evidence demonstrates that the veteran 
currently suffers from a skin disorder, none of the medical 
evidence of record shows that it is in any way related to 
service.

The only evidence of record to support the veteran's claim of 
entitlement to service connection for a skin disorder is his 
own written contentions.  However, as a matter of law, these 
statements do not satisfy the medical nexus requirement and 
cannot, therefore, render his claim well grounded.  Espiritu, 
2 Vet. App. at 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that his currently 
diagnosed skin disorder is related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette, 8 Vet. App. 69 
(1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of service connection for bilateral hearing 
loss is denied. 

A well-grounded claim not having been submitted, the 
veteran's claim of service connection for a skin disorder is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

